Case 2:21-cv-00678-JS-AYS Document 43 Filed 03/25/21 Page 1 of 12 PageID #: 224




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------- X
NICOLE STEWART, ELIZABETH
AGRAMONTE and SUMMER APICELLA,
on behalf of themselves and all others similarly
situated,

                                   Plaintiffs,
                                                             CASE NO.
                 -against-                                   2:21-cv-00678-JS-AYS

HAIN CELESTIAL GROUP, INC.,

                                    Defendant.
-------------------------------------------------------- X
SALLY BREDBERG and REBECCA
BROMBERG, individually and on behalf of
all others similarly situated,

                                   Plaintiffs,

                 -against-                                   2:21-cv-00758

THE HAIN CELESTIAL GROUP, INC.,

                                    Defendant.
-------------------------------------------------------- X
ALYSSA MAYS, individually and on behalf
of all others similarly situated,

                                   Plaintiffs,

                 -against-                                   2:21-cv-00805

HAIN CELESTIAL GROUP, INC.,

                                    Defendant.
-------------------------------------------------------- X
Case 2:21-cv-00678-JS-AYS Document 43 Filed 03/25/21 Page 2 of 12 PageID #: 225




-------------------------------------------------------- X
MICHELLE WALLS, on behalf of herself
and all others similarly situated; and N.W.,
a minor child, by his parent and general
guardian Michelle Walls, on behalf of himself
and all others similarly situated,

                                   Plaintiffs,

                 -against-                                   1:21-cv-00870

BEECH-NUT NUTRITION COMPANY;
THE HAIN CELESTIAL GROUP, INC.;
NURTURE, INC. D/B/A HAPPY FAMILY
ORGANICS; GERBER PRODUCTS
COMPANY; and PLUM PBC.,

                                   Defendants.

-------------------------------------------------------- X
LEE BOYD, individually and on behalf of all
others similarly situated,

                                   Plaintiff,

                 -against-                                   2:21-cv-00884

HAIN CELESTIAL GROUP, INC.,

                                    Defendant.
-------------------------------------------------------- X
KELLY MCKEON, RENEE BRYAN, and
MARILYN CARSON, individually and on
behalf of all others similarly situated,

                                   Plaintiffs,

                 -against-                                   2:21-cv-00938

HAIN CELESTIAL GROUP, d/b/a Earth’s
Best Organics,

                                    Defendant.
-------------------------------------------------------- X
Case 2:21-cv-00678-JS-AYS Document 43 Filed 03/25/21 Page 3 of 12 PageID #: 226




-------------------------------------------------------- X
LEIBA BAUMGARTEN, individually and on
behalf of all others similarly situated,

                                   Plaintiff,

                 -against-                                   2:21-cv-00944

THE HAIN CELESTIAL GROUP, INC.,

                                    Defendant.
-------------------------------------------------------- X
CHARLOTTE WILLOUGHBY,

                                   Plaintiff,

                 -against-                                   2:21-cv-00970

HAIN CELESTIAL GROUP, d/b/a Earth’s
Best Organics,

                                    Defendant.
-------------------------------------------------------- X



     RESPONSE BY THE STEWART PLAINTIFFS TO THE ALBANO PLAINTIFFS’
         UNTIMELY OBJECTIONS TO MOTION FOR CONSOLIDATION
                        AND TO SET DEADLINES
Case 2:21-cv-00678-JS-AYS Document 43 Filed 03/25/21 Page 4 of 12 PageID #: 227




        Plaintiffs Nicole Stewart, Elizabeth Agramonte and Summer Apicella (the “Stewart

Plaintiffs”), by and through their undersigned counsel, respectfully request that the Court accept

this short Response to the untimely Albano Plaintiffs’ Objections to Stewart Plaintiffs’ Motion for

Consolidation and to Set Deadlines (the “Albano Plaintiffs” and the “Albano Objection”).

        The Court should not consider the Albano Objection as it is untimely. The claim that there

was no service of the Stewart Plaintiffs’ Motion for Consolidation and to Set Deadlines (the

“Motion”) on the Albano Plaintiffs is incorrect. In fact, the Albano Objection acknowledges that

the Motion was filed on their docket via ECF filing. This is sufficient service. The Albano

Plaintiffs should have submitted a timely opposition on March 15, 2021, to which the Stewart

Plaintiffs would have had a full and fair opportunity to respond in a reply brief.. Instead, the

Albano Objection contains a response to the reply submitted by the Stewart Plaintiffs (“Reply”)

and was thus an improper sur-reply.

        Second, if the Court considers the Albano Objection, the requested relief of a stay of all

proceedings in light of the Albano Plaintiffs’ pending industry-wide baby food MDL petition

should be denied. The day after the Stewart Plaintiffs filed their Reply, the principal defendants

in the MDL filed a motion with the MDL Panel for an extension of time to respond to the MDL

petition in which they explained that steps are being taken, including consolidation, severance and

transfer, that may obviate the need for the requested MDL. The fact that these statements suggest

it is unlikely – rather than likely as the Albano Plaintiffs state -- that there will be an industry-wide

baby food MDL further supports that consolidation here is proper at this time and that the Court

should refuse to stay the proceedings.




                                                   1
Case 2:21-cv-00678-JS-AYS Document 43 Filed 03/25/21 Page 5 of 12 PageID #: 228




ARGUMENT

       A.      The Albano Plaintiffs Were Served with the Stewart Plaintiffs’ Motion for
               Consolidation

       Although the Albano Plaintiffs claim they were not served with the Motion, they were in

fact properly served. Nothing in the Albano Objection shows otherwise. Indeed, the Albano

Plaintiffs cite to the ECF entry of the Motion on their own docket. See Albano Objection at 1. The

Albano Objection is untimely and there is no sufficient basis for its delay of filing until after the

conclusion on all briefing on the Motion. As such, the Court should not consider the untimely

Albano Objection.

       A timeline of the ECF filings demonstrates that the Albano Plaintiffs were properly served

and had actual notice of the Motion but did not file their Objection until eight days after the

deadline. On February 28, 2021, the Stewart Plaintiffs filed their Motion in the Stewart docket

and all other dockets in the Eastern District of New York for existing cases listed in the Motion’s

caption. After that filing, the Stewart Plaintiffs diligently monitored the Eastern District of New

York dockets for new filings against Hain so that they could timely give notice of the pending

Motion. As a result of such diligence, on March 3, 2021, at 9:29 am, the Stewart Plaintiffs filed

their Motion in the Albano docket (ECF No. 2) before even being officially notified by ECF that

the Albano complaint had been filed. ECF No. 2 reflects that notice of this filing and the Motion

itself were electronically sent to counsel for the Albano Plaintiffs. The Stewart Plaintiffs thus

properly served the Albano Plaintiffs with the Motion per Local Civil Rule 5.2(a) of the Eastern

District of New York. See id. (“A paper served and filed by electronic means in accordance with

such instructions is, for purposes of Fed. R. Civ. P. 5, served and filed in compliance with the

Local Civil Rules of the Southern and Eastern Districts of New York”).




                                                 2
Case 2:21-cv-00678-JS-AYS Document 43 Filed 03/25/21 Page 6 of 12 PageID #: 229




       Despite being served with the Motion on March 3, 2021, the Albano Plaintiffs failed to

timely file their Objection when due on March 15, 2021. Instead, they waited until March 23,

2021, a day after the Stewart Plaintiffs filed their Reply, to file the Albano Objection, which

responds to arguments in the Reply.1 This late filing prejudiced the Stewart Plaintiffs as it deprived

them of the ability to fully respond to the arguments of the Albano Plaintiffs. See, e.g., Nicosia v.

United States, No. 11-CV-5069(JS)(GRB), 2014 U.S. Dist. LEXIS 89600, at *5-6 (E.D.N.Y. July

1, 2014) (sur-replies improper without court permission); Corona Realty Holding, LLC v. Town of

N. Hempstead, No. 08-CV-4997, 2009 U.S. Dist. LEXIS 76085, at *2 n.1 (E.D.N.Y. Aug. 24,

2009) (declining to consider sur-reply “because the Court does not permit sur-replies without prior

approval.”). While the Stewart Plaintiffs respectfully submit that the Court should not consider

the Albano Objection since it was untimely, at a minimum the record needs to be corrected to

reflect that the Stewart Plaintiffs properly and timely served the Albano Plaintiffs with their

Motion.

       B.      The Pending MDL Motion Does Not Support A Stay Here

       The Albano Objection requests a stay of all proceedings here based on the Albano

Plaintiffs’ pending industry-wide baby food MDL petition. Their primary contention is that

because they believe the MDL petition is likely to be granted, a stay is warranted. However,

statements contained in a joint motion for an extension to respond to the MDL petition filed with

the MDL Panel by the five main defendants2 fully supports the Stewart Plaintiffs’ bases for seeking



1
 The Albano Plaintiffs filed their MDL Petition on March 8, 2021, seven days prior to the March
15, 2021 deadline for filing this Objection. They therefore had sufficient time to have filed their
Objection even after their MDL filing.
2
  The moving Defendants are Beech-Nut Nutrition Company; Gerber Products Company; Hain
Celestial Group, Inc., the defendant in this case; Nurture, Inc.; and Campbell Soup Company and
its indirectly wholly owned subsidiary Plum, PBC (“Defendants”). They jointly requested a two-
                                                  3
Case 2:21-cv-00678-JS-AYS Document 43 Filed 03/25/21 Page 7 of 12 PageID #: 230




consolidation here and refutes the central argument in the Albano Objection. See Unopposed

Motion for Extension of Time, In re: Baby Food Marketing, Sales Practices and Product Liab.

Litig., MDL No. 2997, ECF No. 49 (Mar. 23, 2021) (“Defendants’ Unopposed MDL Extension

Request”). Notably, this was filed after the Stewart Plaintiffs had filed their Reply here but the

joint statements by five Defendants explain the updated status in the baby food cases subject to the

MDL petition. In Defendants’ Unopposed MDL Extension Request, they state that they are

seeking a two-week extension of the MDL response deadline because:

              “there are emerging small clusters of defendant-specific cases in different
               Defendants’ home districts,” including the 16 cases against Hain in this District as
               well as 12 against Beech-Nut pending in the Northern District of New York, 11 of
               which have already been consolidated, and seven against Nurture in the Southern
               District of New York (id. at 2); and

              “there may be near-term opportunities to work with Plaintiffs’ counsel to explore
               means of cooperatively managing these cases without the need for an MDL –
               including potentially by severance of mis-joined claims and consolidation, transfer
               and/or re-filing of others. Indeed, such efforts are underway and are expected to be
               better appreciated in the next few weeks.” Id.

These statements by Defendants fully support the arguments made by the Stewart Plaintiffs in their

Reply as to why a stay is unwarranted here and consolidation should be granted.

       In their Reply, the Stewart Plaintiffs cited a recent ruling by Judge Rakoff in the Southern

District of New York supporting denial of a stay. See Quinn v. JPMorgan Chase Bank, N.A., No.

20-cv-4100 (JSR), 2020 U.S. Dist. LEXIS 111202 (S.D.N.Y. June 24, 2020). In Quinn, the

defendant bank sought a stay in the four cases before Judge Rakoff pending a ruling by the Panel

on centralization. As here, the MDL briefing had begun but there was no date set for the hearing.

See id. at *4. There were 31 other similar cases pending against at least 120 defendants. See id.




week extension of the deadline to respond to the Albano MDL motion. The Albano Plaintiffs did
not oppose this extension.
                                                 4
Case 2:21-cv-00678-JS-AYS Document 43 Filed 03/25/21 Page 8 of 12 PageID #: 231




Judge Rakoff denied the stay for numerous reasons, including that it would not make sense to put

the cases on hold for “weeks or months” given that the earliest date for the Panel’s hearing was

over a month away at that time. See id. at *5. Moreover, Judge Rakoff noted that “the JPML may

well deny the petition. Over the last five years, the JPML has denied petitions for centralization

in 60 percent of the cases. Further still, of the 40 percent of petitions that were granted, many were

unopposed, whereas here there is substantial opposition to centralization. Accordingly, as a mere

matter of probabilities, the petition has a meaningful possibility of being denied, in which case

significant time would have been totally wasted if a stay had been granted.” Id. at *5-6 (footnote

omitted). Judge Rakoff further explained that even if the petition were granted, it would still “be

helpful for the four cases before this Court to move forward in the meantime” because, in his

experience in presiding over MDL cases, the MDL transferee judge ultimately does benefit from

the individual cases moving forward while awaiting the Panel’s ruling. Id. at *6. “This is because

the preliminary disputes arising in these earlier proceedings enable the MDL judge to quickly learn

what kinds of discovery and other pre-trial issues are likely to arise in the now-centralized cases,

and, more generally, to get a feel for what these cases are really about.” Id. Finally, Judge Rakoff

stated that “no party materially suffers from the fact that some initial motion practice or discovery

has transpired before the MDL takes effect. On the contrary, it helps to move the cases forward,”

is “quite helpful to the MDL judge,” and “ultimately saves the parties time and expense as well.”

Id. at *6-7. Notably, the MDL Panel denied centralization. See In re: Paycheck Protection

Program Agent Fees Litig., MDL No. 2950 (J.P.M.L. Aug. 5, 2020) (ECF No. 72).3



3
  In denying centralization, the Panel noted that while the actions all alleged a failure to pay fees
to agents who assisted small businesses in applying for PPP loans during the pandemic, the
actions involved dozens of different lenders and there was no common or predominant defendant
in all of them or common practices. See in re: Paycheck Protection Program Agent Fees Litig.,
MDL No. 2950, ECF No. 72 at 2-3. The same is true here given that there are different baby
                                                  5
Case 2:21-cv-00678-JS-AYS Document 43 Filed 03/25/21 Page 9 of 12 PageID #: 232




       The Stewart Plaintiffs argued in their Reply that Judge Rakoff’s ruling applies with equal

force here. The earliest Panel hearing date is the end of May with a ruling likely in mid-June, at

least three months from now. The Stewart Plaintiffs further argued in their Reply that there would

likely be fervent opposition to an industry-wide MDL and it has a substantial chance of being

denied, particularly given that consolidations are already happening in other Districts in the other

baby food cases. Defendants’ statements in their Unopposed MDL Extension Request cited above

support these arguments by the Stewart Plaintiffs. While the Albano Objection argues that the

MDL petition is likely to be granted and Quinn therefore does not apply, Defendants’ Unopposed

MDL Extension Request suggests exactly the opposite. Indeed, Defendants’ Unopposed MDL

Extension Request comports fully with the MDL Panel’s instruction on its ECF entry to all affected

cases that “[i]n their briefs, the parties should address what steps they have taken to pursue

alternatives to centralization (including, but not limited to, engaging in informal coordination of

discovery and scheduling, and seeking Section 1404 transfer of one or more of the subject cases.).”

In re: Baby Food Marketing, Sales Practices and Products Liab. Litig., ECF No. 3. This

instruction from the Panel itself directly contradicts the Albano Plaintiffs’ argument that all activity

should cease until the Panel issues its ruling and fully supports the Stewart Plaintiffs’ activities

here to consolidate the cases. Importantly, the Albano Plaintiffs do not contend consolidation is

unwarranted, just that it is premature, which was fully addressed in Quinn, supra.4



food manufacturers each with its own manufacturing practices. Moreover, the Panel also noted
that alternatives to centralization were available, including consolidation before a single judge,
which had already begun in multiple jurisdictions. See id. at 4. Again, the same is true here,
including in this District.
4
  The Albano Plaintiffs’ other argument to attempt to distinguish Quinn also fails. They suggest
that the court’s statement in Quinn that economic pressures created by the pandemic caused it to
deny a stay. See Albano Objection at 4. While Judge Rakoff did mention this as one reason for
denial of the stay, it was by no means the sole decisive reason, as demonstrated by the quotations
from Quinn, supra.

                                                   6
Case 2:21-cv-00678-JS-AYS Document 43 Filed 03/25/21 Page 10 of 12 PageID #: 233




        Finally, Defendants’ Unopposed MDL Extension Request demonstrates that the

 Defendants have already begun the process of severing improperly joined defendants in the various

 baby food cases and seeking Section 1404 transfers of cases to the “clusters of defendant-specific

 cases in different Defendants’ home districts.” See Defendants’ Unopposed MDL Extension

 Request at 2.5 Notably, the Panel granted Defendants’ request for the two-week extension. See In

 re: Baby Food Marketing, Sales Practices and Products Liab. Litig., ECF No. 52.6

II.     CONCLUSION

        For the reasons stated above, the Stewart Plaintiffs respectfully request that the Court not

 consider the untimely Albano Objection and deny the request for a stay of all proceedings.




 5
   The Albano Plaintiffs contend that they should be allowed to respond to any motion to sever
 filed by any defendant. See Albano Objection at 3 n.1. The Stewart Plaintiffs do not dispute this
 right.
 6
   To the extent that the Albano Plaintiffs claim that the Court should wait until all of the cases
 against Hain have been consolidated in this District to begin the process of appointing interim
 class counsel under Rule 23(g), only three such cases are pending outside of this District and
 according to Defendants, some transfer activities are already underway. See Defendants’
 Unopposed MDL Extension Request at 2. The plaintiffs in those three cases will undoubtedly
 take the steps necessary to seek to preserve their own rights regarding class counsel appointment
 here, which is an interim appointment under Rule 23(g).
                                                 7
Case 2:21-cv-00678-JS-AYS Document 43 Filed 03/25/21 Page 11 of 12 PageID #: 234




 Dated: March 25, 2021               Respectfully submitted,
                                     /s/ Janine L. Pollack
                                     Janine L. Pollack, Esq.
                                     Michael Liskow, Esq.
                                     CALCATERRA POLLACK LLP
                                     1140 Avenue of the Americas
                                     9th Floor
                                     New York, New York 10036
                                     Phone: (917) 899-1765
                                     Fax: (332) 206-2073
                                     Email: jpollack@calcaterrapollack.com
                                     mliskow@calcaterrapollack.com

                                     GEORGE GESTEN MCDONALD, PLLC
                                     Lori G. Feldman, Esq.
                                     102 Half Moon Bay Drive
                                     Croton-on-Hudson, New York 10520
                                     Phone: (561) 232-6002
                                     Fax: (888) 421-4173
                                     LFeldman@4-Justice.com
                                     GEORGE GESTEN MCDONALD, PLLC
                                     David J. George, Esq. (pro hac vice forthcoming)
                                     9897 Lake Worth Road, Suite 302
                                     Lake Worth, FL 33463
                                     Phone: (561) 232-6002
                                     Fax: (888) 421-4173
                                     DGeorge@4-Justice.com

                                     Attorneys for Plaintiffs Nicole Stewart, Elizabeth
                                     Agramonte and Summer Apicella and the Proposed
                                     Class in the Stewart Action




                                        8
Case 2:21-cv-00678-JS-AYS Document 43 Filed 03/25/21 Page 12 of 12 PageID #: 235




                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on March 25, 2021, the foregoing was filed

 electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

 filing system. Parties may access this filing through the Court’s system.


                                                 /s/ Janine L. Pollack
                                                  Janine L. Pollack




                                                    9
